Citation Nr: 0519454	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99-04 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for restrictive lung 
disease, claimed as due to exposure to Agent Orange, 
pesticides, mustard gas, environmental chemicals, jet fuel, 
asbestos, and ionizing radiation.

2.  Entitlement to service connection for sinusitis, claimed 
as due to exposure to Agent Orange, pesticides, mustard gas, 
environmental chemicals, jet fuel, asbestos, and ionizing 
radiation.

3.  Entitlement to service connection for nasal polyps, 
claimed as due to exposure to Agent Orange, pesticides, 
mustard gas, environmental chemicals, jet fuel, asbestos, and 
ionizing radiation.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
September 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  This case 
was remanded in July 2003 and now returns to the Board for 
appellate review.  However, for the reasons below, the Board 
finds that another remand is necessary.  As such, the appeal 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

As noted in a March 2003 Board decision, the record reflects 
that the veteran has sought entitlement to benefits for spina 
bifida occulta in his minor son.  The RO has not yet 
addressed this issue and, as such, it is again referred for 
appropriate action.

REMAND

The Board observes that service connection for a respiratory 
condition was denied in a September 1998 rating decision.  In 
October 1998, the veteran submitted a notice of disagreement 
on which he indicated that he wished to appear personally at 
a local VA office before a Member of the Board (now referred 
to as a Veterans Law Judge).  The RO sent a letter in 
November 1998 informing the veteran of additional hearing 
options, to include withdrawal of his requested hearing.  In 
response, the veteran withdrew his request for a Travel Board 
hearing.  Thereafter, the veteran's representative submitted 
a statement indicating that the RO's November 1998 letter was 
premature as the veteran had not been issued a statement of 
the case nor submitted a substantive appeal.  See 38 C.F.R. 
§ 20.703 (An appellant may request a hearing before the Board 
at a VA field facility when submitting the substantive appeal 
(VA Form 9) or anytime thereafter.  Requests for such 
hearings before a substantive appeal has been filed will be 
rejected).  The veteran was provided with a statement of the 
case in January 1999 and VA received his substantive appeal 
in March 1999.  In such document, the veteran did not request 
a Board hearing.  

The Board remanded this case in July 2003 and a supplemental 
statement of the case was issued in November 2004.  In March 
2005, the RO sent the veteran a letter notifying him that his 
appeal was being returned to the Board and any request for a 
hearing should be mailed directly to the Board within 90 
days.  Thereafter, also in March 2005, the Board received the 
veteran's request for a personal hearing at the local VA 
office before a Veterans Law Judge.  As such, a remand is 
necessary to afford the veteran his requested hearing.  
38 C.F.R. §§ 20.703, 20.704 (2004).  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
personal hearing at the RO before a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


